 Case 3:20-mj-02998-MSB Document 7 Filed 08/24/20 PageID.11 Page 1 of 2




 1 Maria Fernanda Ezquerro (299783)
   419 19TH STREET
 2 SAN DIEGO 92102
   (619)674-3250
 3
   mfelawsd@gmail.com
 4
                          IN THE UNITED STATES DISTRICT COURT
 5

 6           IN AND FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,                   )       Case No. 20MJ2998
 8                                               )
            Plaintiffs,                          )       ORDER
 9
                                                 )
10   vs.                                         )       CONTINUING INTIAL APPEARANCE
                                                 )
11   NORMALISIA SANDOVAL,                        )
                                                 )
12         Defendant.                            )
     _________________________________           )
13

14

15 The Court hereby FINDS AS FOLLOWS:

16         1. Defendant is scheduled to appear for an Initial Appearance hearing on August 24th,
17            2020 at 2:00 p.m.
18         2. Defense counsel respectfully request a thirty day continuance of the Initial Appearance
19            additional time to allow Ms. Sandoval to complete a medically ordered quarantine after
20            testing positive for Covid-19. .
21         3. Ms. Sandoval agrees that any delay resulting from this continuance shall be excluded
22            in the interest of justice pursuant to the Speedy Trial Act.
23         THEREFORE, FOR GOOD CAUSE SHOWN:
24         1. The Initial Appearance in this matter is continued from August 24th, 2020 to September
25            24th, 2020 at 2:00 p.m before the Duty Magistrate Judge.
26         2. The time period of August 24th, 2020 to September 24th, 2020, inclusive, is excluded in
27            computing the time within which trial must commence, pursuant to 18 U.S.C. §§
28            3161(h)(7)(A), (h)(7)(B)(i), and (h)(B)(iv).


                                                     1
 Case 3:20-mj-02998-MSB Document 7 Filed 08/24/20 PageID.12 Page 2 of 2




 1        3. Nothing in this Order shall preclude a finding that other provisions of the Speedy Trial

 2           Act dictate that additional time periods are excluded from the period within which trial

 3           must commence. Moreover, the same provisions and/or other provisions of the Speedy

 4           Trial Act may in the future authorize the exclusion of additional time periods from the

 5           period within which trial must commence.

 6        4. Defendant must file an acknowledgment of next court date by 8/31/2020.

 7

 8 IT IS SO ORDERED:

 9
10 Dated: August 24, 2020                                     ___________________________
                                                              HON. MAGISTRATE JUDGE
11                                                            MICHAEL S. BERG
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
